Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of applicant’s amendment, the objection to the specification has been withdrawn.

In view of applicant’s argument, the objection to the drawings has been withdrawn.

In view of applicant’s amendment, the 35 USC 112(a) rejection of claims 3, 10 and 17 have been withdrawn.  (Note that the features of claims 3 and 17 have been incorporated into amended claims 1 and 15 respectively.)

In view of applicant amendment, the presumption that 35 USC 112(f) has been invoked for claims 15-18 has been withdrawn.

Allowable Subject Matter

Claim 1, 4-15 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common element of independent claims 1, 15 and 20:

performing grayscale processing on the chromatic image to extract a grayscale channel gradient amplitude after grayscale processing is performed; extracting amplitudes of a red channel gradient, a green channel gradient, and a blue channel gradient of the chromatic image; taking a maximum value from amplitudes of among the red channel gradient, the green channel gradient, the blue channel gradient of the chromatic image, and the grayscale channel gradient amplitude as a gradient amplitude of the fused chromatic image, and extracting a gradient angle corresponding to the gradient amplitude of the fused chromatic image as a gradient angle of the fused chromatic image

For example, closest art of record:
Hoppe et al. (US 2007/0024638) discloses representing R, G, B and luminance components as a multi-image (R,G,B,Y).  (See, paragraph 68: …the computed luminance Y channel is stored not as a separate image, but as a fourth channel along with the original (R,G,B) image, to form a 4-channel (R,G,B,Y) image. This 4-channel image is then processed.)
Di Zenzo (“A note on the gradient of a multi-image,” Computer Vision, Graphics, and Image Processing, 33(1):116–125, 1986) discloses taking the maximum of the individual absolute gradient amplitude as the gradient amplitude of a multispectral image.  (See, for example, lines 1-3 of the abstract: Gradient based edge detection techniques can be extended to multispectral images in various ways: difference operators can be applied to each component of a multi-image, and the results can be combined, e.g., taking…the maximum of their absolute values.)

However, neither discloses selecting the corresponding gradient angle in the manner set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 5, /2021